

117 HR 343 IH: Taxpayer Conscience Protection Act of 2021
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 343IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mr. Banks (for himself, Mr. Mooney, Mr. Westerman, Mr. Grothman, Mr. Lamborn, Mr. Budd, Mr. Allen, and Mr. Norman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require States to report information on Medicaid payments to abortion providers.1.Short titleThis Act may be cited as the Taxpayer Conscience Protection Act of 2021.2.Required reporting of medicaid payments to abortion providers(a)In generalNot later than 60 days after the end of the first fiscal year ending after the date of the enactment of this Act and each fiscal year thereafter, each State that makes a Medicaid payment from Federal funds during the fiscal year for any items or services furnished by an abortion provider shall—(1)submit to the Secretary a report on all such payments; and(2)publish the report on a public internet website of the State.(b)Report describedThe report under subsection (a) shall, with respect to a State that makes a Medicaid payment from Federal funds during the fiscal year for any items or services furnished by an abortion provider, include the following:(1)With respect to each such payment, each of the following:(A)A specification of the amount of the payment.(B)A specification of the purposes for which the payment was made.(C)A comparison of the amount of the payment with the amount of any such payment to the provider involved in any prior fiscal year.(2)A specification of the number of abortions performed during the fiscal year by the provider involved and the gestational age with respect to each such abortion.(c)Report to congressNot later than 90 days after the end of each fiscal year described in subsection (a), the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and to the Committee on Finance of the Senate, and publish on a public internet website of the Department of Health and Human Services, a report that—(1)contains the reports submitted pursuant to subsection (a) for the fiscal year; and(2)includes a summary of the reports.(d)DefinitionsIn this section:(1)Abortion providerThe term abortion provider means an entity that—(A)performs (or refers an individual for) an abortion; or(B)controls, is controlled by, or is under common control with, an entity described in subparagraph (A).(2)Medicaid payment from Federal fundsThe term Medicaid payment from Federal funds means a payment for which there is Federal financial participation under title XIX of the Social Security Act.(3)SecretaryThe term Secretary means the Secretary of Health and Human Services.(4)StateThe term State has the meaning given the term for purposes of title XIX of the Social Security Act.(e)Conforming amendments to Social Security ActSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—(1)by striking and at the end of paragraph (85);(2)by striking the period at the end of paragraph (86) and inserting ; and; and(3)by inserting after paragraph (86) the following:(87)provide for the submission of reports in accordance with section 2 of the Taxpayer Conscience Protection Act of 2021..